Citation Nr: 9904131	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  95-24 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1955 to March 
1960.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1994 rating decision of the RO.


REMAND

The veteran filed a claim seeking service connection for an 
eye disorder.  The RO denied the claim, and the veteran 
perfected a timely appeal.  In his August 1994 Substantive 
Appeal, the veteran requested a hearing before the Board at 
the RO.  After the veteran's appeal was forwarded to the 
Board, he was asked to clarify whether he wanted a hearing 
before a Member of the Board at the RO.  He was informed 
that, if he did not reply within 30 days, the Board would 
assume that he wanted such a hearing.  The veteran did not 
reply to the letter.

Accordingly, this case must be REMANDED to the RO for the 
following action.  

1.  The RO should take appropriate steps 
to contact the veteran in order to 
schedule him for a personal hearing 
before a Member of the Board at the local 
office.  

2.  After undertaking all development 
deemed appropriate, the RO should review 
the veteran's claim.  If indicated, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given an opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  

No action is required by the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


